UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1 to Form 10-K) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 I.R.S. Employer Commission File Number Registrant, Address of Principal Executive Offices and Telephone Number Identification Number State of Incorporation 1-08788 NV ENERGY, INC. 88-0198358 Nevada 6226 West Sahara Avenue Las Vegas, Nevada 89146 (702)402-5000 2-28348 NEVADA POWER COMPANY d/b/a NV ENERGY 88-0420104 Nevada 6226 West Sahara Avenue Las Vegas, Nevada 89146 (702)402-5000 0-00508 SIERRA PACIFIC POWER COMPANY d/b/a NV ENERGY 88-0044418 Nevada P.O. Box 10100 (6100 Neil Road) Reno, Nevada 89520-0024 (89511) (775)834-4011 (Title of each class) (Name of exchange on which registered) Securities registered pursuant to Section12(b) of the Act: Securities of NV Energy, Inc.: Common Stock, $1.00 par value New York Stock Exchange 7.803% Senior Notes Due 2012 New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: Securities of Nevada Power Company: Common Stock, $1.00 stated value Securities of Sierra Pacific Power Company: Common Stock, $3.75 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act: NV Energy, Inc. Yesþ NooNevada Power Company Yeso NoþSierra Pacific Power Company YesoNoþ Indicate by check mark if each of the registrants is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso Noþ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Noo(Response applicable to all registrants). Indicate by check mark whether each of the registrants (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. Yesþ Noo Indicate by check mark if disclosure of delinquent filers pursuant to item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrants’ knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether any registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. (See definition of “large accelerated filer","accelerated filer" and "smaller reportingcompany"in Rule12b-2 of the Exchange Act). NV Energy, Inc.:Large accelerated filer þAccelerated filer oNon-accelerated filero Smaller reporting companyo Nevada Power Company:Large accelerated fileroAccelerated fileroNon-accelerated filer þ Smaller reporting companyo Sierra Pacific Power Company:Large accelerated fileroAccelerated fileroNon-accelerated filerþ Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). YesoNoþ (Response applicable to all registrants) State the aggregate market value of NV Energy, Inc.'s common stock held by non-affiliates.
